UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6349



HOWARD EDWARD HALEY,

                                              Plaintiff - Appellant,

          versus


DOCTOR BENJAMIN ULEP, M.D.,

                                              Defendant - Appellee,
          and


VIRGINIA DEPARTMENT OF CORRECTIONS, E.T.A.L.;
EDDIE    L.    PEARSON,    Warden;    MEDICAL
ADMINISTRATION, E.T.A.L.,

                                                         Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-01-259-2)


Submitted:   June 13, 2002                  Decided:   June 18, 2002


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Howard Edward Haley, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Howard Edward Haley appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.    We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    Haley v. Ulep, No. CA-01-259-2 (E.D. Va. Feb.

6, 2002).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2